number release date internal_revenue_service index number ----------------------- ------------- --------------------------------------- ----------------------------------------- ---------------------------------- - legend x y --------------------------------------- ----------------------- ----------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-108787-06 date date --------------------------- ---------------- ---------------------- -------- state d1 d2 d3 year1 year2 year3 year4 dear ------------------ ------- ------- ------- ------- this letter responds to the letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-108787-06 facts based on the materials submitted and representations within we understand the relevant facts to be as follows x was incorporated on d1 under the laws of the state effective d2 x elected to be taxed as an s_corporation in the consecutive taxable years of year1 year2 and year3 x received passive_investment_income within the meaning of sec_1362 in excess of of its gross_receipts furthermore x had accumulated_earnings_and_profits ae p remaining in each of these three years in year3 x undertook investments to ensure that its passive_investment_income would not be in excess of of its gross_receipts in year4 x discovered that the investments undertook in year3 had not produced the nonpassive gross_receipts anticipated and that x had inadvertently terminated its s_corporation status as of d3 x requested this ruling soon after discovering that its s election had terminated it is represented that x paid the tax imposed by sec_1375 for year1 and year2 and that no tax was imposed under sec_1375 for year3 because x had no taxable_income for year3 it is further represented that to ensure that x’s election will not again terminate as a result of excess passive_investment_income the shareholders of x will contribute the stock of x to y a related operating s_corporation and make a qualified_subchapter_s_subsidiary election for x as of the date of contribution x represents that the termination of its s election was inadvertent and not the result of tax_avoidance or retroactive tax planning x and its shareholders have consistently treated x as an s_corporation and agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the secretary law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities plr-108787-06 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than of which are passive_investment_income within the meaning of sec_1362 sec_1375 provides that the amount of the excess_net_passive_income for any taxable_year shall not exceed the amount of the corporation's taxable_income for such taxable_year as determined under sec_63 a -- i without regard to the deductions allowed by part viii of subchapter_b other than the deduction allowed by sec_248 relating to organizational_expenditures and ii without regard to the deduction under sec_172 the information submitted by x indicates that x had no taxable_income for year3 plr-108787-06 conclusions based solely on the representations made and the information submitted we conclude that x’s s election terminated on d3 under sec_1362 because x had accumulated_earnings_and_profits at the close of each of three consecutive tax years beginning year1 and had gross_receipts for each of those years more than of which were passive_investment_income we further conclude that the termination of x’s s election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning on d3 and thereafter provided that x’s s election was valid and is not otherwise terminated under sec_1362 this ruling is contingent on the shareholders of x contributing the stock of x to y and making a qualified_subchapter_s_subsidiary election for x effective the date of contribution with the appropriate service_center within days of the date of this letter except as specifically ruled upon above we express no opinion concerning the this ruling is directed only to the taxpayer who requested it sec_6110 federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation of the code provides that it may not be used or cited as precedent be sent to x’s authorized representatives pursuant to the power_of_attorney on file with this office copies of this letter will sincerely david r haglund senior technician reviewer office of the associate chief_counsel passthroughs special industries copy of this letter copy of this letter for sec_6110 purposes enclosures
